DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
21. (Currently Amended) The non-transitory computer-readable storage medium according to claim [1] 15, wherein the at least one sub-codebook is cascaded in the HARQ-ACK codebook.  
22. (Currently Amended) The method according to claim [1] 8, wherein in the HARQ-ACK codebook, a sub-codebook corresponding to a subset of preconfigured downlink subframes with a smaller bit quantity of a HARQ-ACK is located before a sub-codebook corresponding to a subset of preconfigured downlink subframes with a larger bit quantity of a HARQ-ACK that needs to be fed back.  
23. (Currently Amended) The apparatus according to claim [8] 1, wherein in the HARQ-ACK codebook, a sub-codebook corresponding to a subset of preconfigured downlink subframes with a smaller bit quantity of a HARQ-ACK is located before a sub-codebook corresponding to a subset of preconfigured downlink subframes with a larger bit quantity of a HARQ-ACK that needs to be fed back.

Allowable Subject Matter
Claims 1-18, 20-23 are allowed. 
The following is an examiner’s statement of reasons for allowance: with respect to claims, the prior art fails to teach and render obvious of a terminal receives downlink scheduling information of a downlink subframe, where a set of preconfigured downlink subframes in which the downlink subframe is located is divided into subsets of preconfigured downlink subframes, a bit quantity of a hybrid automatic repeat request-acknowledgement HARQ-ACK that needs to be fed back for each downlink subframe in one subset of preconfigured downlink subframes is a predetermined value, and bit quantities of HARQ-ACKs that need to be fed back for any downlink subframes in different subsets of preconfigured downlink subframes are different. The terminal generates a HARQ-ACK codebook according to a receiving status of downlink data. And the terminal generates uplink control information after encoding the HARQ-ACK codebook; and a sending module sends the uplink control information.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172.  The examiner can normally be reached on M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUC H TRAN/Primary Examiner, Art Unit 2471